789 P.2d 662 (1990)
309 Or. 642
Stevie REMINGTON and the American Civil Liberties Union of Oregon, Inc., Petitioners,
v.
Barbara ROBERTS, Secretary of State, Respondent.
SC S36981.
Supreme Court of Oregon, In Banc.
On Petition to Review Ballot Title March 19, 1990.
Decided April 3, 1990.
Reconsideration Denied April 18, 1990.
Rex Armstrong, Portland, filed the petition for petitioners. With him on the petition was Bogle and Gates, Portland.
Janet A. Metcalf, Asst. Atty. Gen., Salem, filed the motion to dismiss and motion to hold further proceedings in abeyance until the court rules on motion to dismiss. With her on the motion were Dave Frohnmayer, Atty. Gen. and Virginia L. Linder, Sol. Gen., Salem.
PER CURIAM.
This is an original proceeding to review a certified ballot title for a proposed initiative measure to amend the Oregon Constitution.
Respondent Secretary of State has moved to dismiss the petition on the ground that petitioners lack standing to challenge the certified ballot title because they did not timely submit written comments on the Attorney General's draft ballot title. Respondent relies on ORS 250.085(2), which provides:
"Any elector dissatisfied with a ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title. The petition shall state the reasons the *663 title filed with the Secretary of State does not substantially comply with the requirements of ORS 250.035 and 250.039."
Our review of the record supports respondent's contention. Finding her motion well taken, we dismiss the petition. ORS 250.085(2). See Ransom v. Roberts, 309 Or. 461, 788 P.2d 455 (1990); McMurdo v. Roberts, 309 Or. 318, 786 P.2d 1268 (1990); Kafoury v. Roberts, 303 Or. 306, 311, 736 P.2d 178 (1987).
Petition for review of ballot title dismissed.
Pursuant to ORAP 11.30(10) and notwithstanding ORAP 9.25(1), this decision will become effective when the appellate judgment issues. The State Court Administrator shall issue the appellate judgment 10 days from the date of this decision, unless a petition for reconsideration is both filed with and physically received by the Office of the State Court Administrator within 7 days of the date of this decision. A timely petition for reconsideration will stay issuance of the appellate judgment until the court acts on all timely petitions for reconsideration. If the court denies the petition, the Administrator shall issue the appellate judgment the next judicial day after denial of the petition(s) for reconsideration.